WASHBURN, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Julia Surman brought an action to recover one-fourth of the proceeds arising from tne sale of a certain farm. Joseph Puth was owner of the farm and had several daughters. He deeded the farm to three of the daughters and it was claimed that as a part of this transaction the three daughters agreed to^pay the fourth, Julia Surman, one- fourth of the net proceeds of said farm. It was also claimed that the three daughters signed a wriing to that effect, which was prepared by one of their number, which was later destroyed by Elizabeth Forthofer, one of the three daughters. The three daughters sold the farm, each one taking' possession of one-third of the net proceeds. Two of the daughters paid to Julia one-fourth of the net proceeds so received by them, but Elizabeth Forthofer refused to pay to Surman one-fourth of the amount received by her. Surman then brought this action to recover that amount. During the trial a cop’y of the agreement was introduced in evidence and the two sisters were permitted to testify as to the agreement. The jury returned a verdict for plaintiff, whereupon defendant prosecuted errors In sijstaining i-the judgment of the lower court, the Court of Appeals held:
1. Evidence of a written agreement and parol evidence was admissible to show the true consideration in a deed.
2. As the transaction was a simple promise for a good and sufficient consideration to pay an ascertainable sum to Julia Surman and was not an attempt to engraft a trust upon a deed, it was not necessary to prove such *695promise beyond a reasonable doubt as claimed by defendant.
Attorneys — D. T. Miller, for Forthofer; T. A. Conway, for Surman; both of Elyria.
3. It cannot be said that the verdict was manifestly against the weight of the evidence.